DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 8/31/2022 has been entered.  Claims 1-27 are pending in the application.  Claims 17-27 are withdrawn.  The amendments to the claims overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed on 6/6/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stearns et al. (US 2014/0309583 A1, hereinafter referred to as “Stearns ‘583”).
Regarding claim 1, Stearns ‘583 discloses (see Figs. 17-18) a smoke evacuator regulator device (pressure controlled valve 1560) for coupling to a vacuum source (fluid pump 1550) for evacuating smoke from a laparoscopic field within a body of a patient (see par. [0124] and [0184], “fluid” can include smoke), the laparoscopic field being insufflated with insufflation gas under positive pressure (via insufflator 1410, see par. [0137]), said smoke evacuator regulator device (pressure controlled valve 1560) being pneumatically-operated and configured to continuously monitor pressure of the gas within the laparoscopic field (via pressure sensing line 1581 which connects to the top of pressure controlled valve 1560 for monitoring pressure, see Fig. 15A for example, par. [0124]) and to automatically apply suction from the vacuum source (fluid pump 1550) to the laparoscopic field via a trocar (trocar 1401) when the pressure monitored reaches a set-point, whereupon smoke within the laparoscopic field is evacuated from the laparoscopic field (see par. [0125], [0138], and [0184], “fluid” can include smoke) through the trocar (trocar 1401) to the vacuum source (fluid pump 1550) and without any smoke being returned to the laparoscopic filed (see par. [0136] and [0190], filters 1482 filter the smoke so that only clean gas is returned to the laparoscopic field).

Regarding claim 2, Stearns ‘583 discloses the smoke evacuator regulator device of claim 1, wherein said smoke evacuator regulator device (pressure controlled valve 1560) comprises:
a housing (outer body of pressure controlled valve 1560);
a first device port (port of pressure controlled valve 1560 connecting to pressure sensing line 1581, see Fig. 15A for example) in said housing (outer body of pressure controlled valve 1560) and configured for coupling to the laparoscopic field for monitoring the pressure of the gas within the laparoscopic field (see par. [0124]);
a second device port (port of pressure controlled valve 1560 for connecting to bypass 1568) in said housing (outer body of pressure controlled valve 1560) and configured for coupling to the laparoscopic field for evacuating smoke from the laparoscopic field via said second device port (port of pressure controlled valve 1560 for connecting to fluid return conduit 1585) (see par. [0125], [0138], and [0184], “fluid” can include smoke);
a third device port (port of pressure controlled valve 1560 for connecting to recirculation line — see annotated Fig. 18 below) and configured for coupling to the vacuum source (fluid pump 1550) (see Fig. 18); and
a valve (valve at second and third device ports — see annotated Fig. 18 below) in said housing (outer body of pressure controlled valve 1560), said valve being in a normally closed state (see par. [0125] and [0138]) and coupled between said second device port and said third device port (see annotated Fig. 18 below), said valve being operative in automatic response to the pressure of the gas monitored at said first device port (see par. [0124]-[0125] and [0138]), whereupon said valve opens to an open state to enable suction from the vacuum source (fluid pump 1550) to be applied through said third device port to said second device port when the pressure monitored at said first device port reaches said set-point (see par. [0124]-[0125] and [0138]), whereupon smoke within the laparoscopic field is evacuated from the laparoscopic field via said second device port and said third device port to the vacuum source (fluid pump 1550) without any smoke being returned to the laparoscopic field (see par. [0124]-[0125], [0136], [0138], [0184], and [0190]; “fluid” can include smoke; filters 1482 filter the smoke so that only clean gas is returned to the laparoscopic field) (note: the Examiner’s annotated Fig. 18 shown below includes the flow pattern (the dashed arrows) described in par. [0125] and [0138] when the pressure controlled valve 1560 is open in response to pressure reaching the set- point. Fluid does not flow through fluid supply conduit 1583 when the pressure controlled valve 1560 is open.).

    PNG
    media_image1.png
    447
    489
    media_image1.png
    Greyscale


Regarding claim 3, Stearns ‘583 discloses the smoke evacuator regulator device of claim 2, additionally comprising:
a pressure chamber (chamber of pressure-controlled valve 1560) in fluid communication with said first device port (port of pressure controlled valve 1560 connecting to pressure sensing line 1581, see Fig. 15A for example); and
a moveable diaphragm (internal diaphragm 1561) forming a portion of said pressure chamber (chamber of pressure-controlled valve 1560) and coupled to said valve (valve at second and third device ports), said moveable diaphragm (internal diaphragm 1561) being biased to apply a bias force in opposition to pressure within said pressure chamber (chamber of pressure-controlled valve 1560), said bias force establishing said set-point (see par. [0125]-[0126]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Stearns et al. (US 2014/0309583 A1, hereinafter referred to as “Stearns ‘583”), as applied to claims 1 and 3 above, in view of Stearns et al. (US 2007/0088275 A1, hereinafter referred to as “Stearns ‘275”).
Regarding claim 4, Stearns ‘583 discloses the smoke evacuator regulator device of claim 3. However, Stearns ‘583 fails to explicitly state that said bias force is adjustable.
Stearns ‘275 teaches a smoke evacuator regulator device (see Figs. 7a-c) wherein said bias force (bias force of diaphragm 720) is adjustable (see par. [0106]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the smoke evacuator regulator device of Stearns ‘583 such that the bias force is adjustable as taught by Stearns ‘275 in order to allow the user to set a desired pressure set-point for a particular operation (see Stearns ‘275 par. [0106]).

Regarding claim 5, modified Stearns ‘583 teaches the smoke evacuator regulator device of claim 4 substantially as claimed. However, modified Stearns ‘583 fails to explicitly state wherein said bias force is established by a spring.
Stearns ‘275 teaches a smoke evacuator regulator device (see Figs. 7a-c) wherein said bias force (bias force of diaphragm 720) is established by a spring (spring of knob and spring arrangement 730) (see par. [0106]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the smoke evacuator regulator device of modified Stearns ‘583 to include a biasing spring as taught by Stearns ‘275 in order to allow the user to set a desired pressure set-point for a particular operation (see Stearns ‘275 par. [0106]).

Regarding claim 6, Stearns ‘583 discloses the smoke evacuator regulator device of claim 1, wherein said smoke evacuator regulator device comprises:
a housing (outer body of pressure controlled valve 1560) including a pressure monitoring chamber (chamber of pressure-controlled valve 1560), a first port (port of pressure controlled valve 1560 connecting to pressure sensing line 1581, see Fig. 15A for example), a second port (port of pressure controlled valve 1560 for connecting to bypass 1568), a third port (port of pressure controlled valve 1560 for connecting to recirculation line — see annotated Fig. 18 above), said pressure monitoring chamber (chamber of pressure-controlled valve 1560) being configured for fluid communication with the laparoscopic field via said first port (see par. [0124]), whereupon some of the insufflation gas is within said pressure monitoring chamber (chamber of pressure-
controlled valve 1560), said second port (port of pressure controlled valve 1560 for connecting to bypass 1568) being configured for coupling to the laparoscopic field for evacuating smoke from the laparoscopic field via said second port (see par. [0125], [0138], and [0184], “fluid” can include smoke), said third port (port of pressure controlled valve 1560 for connecting to recirculation line — see annotated Fig. 18 above) being configured for coupling to the vacuum source (fluid pump 1550) (see Fig. 18);
a diaphragm (internal diaphragm 1561) establishing a wall of said pressure monitoring chamber (chamber of pressure-controlled valve 1560) and being movable in response to a force applied thereto by the pressure of the insufflation gas within said pressure monitoring chamber (chamber of pressure-controlled valve 1560) (see par. [0125]-[0126]); and
a valve (valve at second and third device ports — see annotated Fig. 18 above) in said housing (outer body of pressure controlled valve 1560), said valve (valve at second and third device ports) being normally in a closed state (see par. [0125] and [0138]) isolating said second port from said third port (see annotated Fig. 18 above), said valve (valve at second and third device ports) being connected to said diaphragm (internal diaphragm 1561) and moveable therewith in automatic response to the pressure of the insufflation gas in said pressure monitoring chamber (chamber of pressure-controlled valve 1560) (see par. [0124]-[0126] and [0138]), whereupon said valve (valve at second and third device ports) opens to an open state to enable suction from the vacuum source (fluid pump 1550) to be applied through said third port (port of pressure controlled valve 1560 for connecting to recirculation line — see annotated Fig. 18 above) to said second port (port of pressure controlled valve 1560 for connecting to bypass 1568) when the gas pressure monitored by the pressure monitoring chamber (chamber of pressure-controlled valve 1560) reaches said set-point (see par. [0124]- [0125] and [0138]), whereupon smoke within the laparoscopic field is evacuated from the laparoscopic field via said second device port and said third device port (see par. [0124]-[0125], [0138], and [0184], “fluid” can include smoke) (note: the Examiner’s annotated Fig. 18 shown above includes the flow pattern (the dashed arrows) described in par. [0125] and [0138] when the pressure controlled valve 1560 is open in response to pressure reaching the set-point. Fluid does not flow through fluid supply conduit 1583 when the pressure controlled valve 1560 is open.).
However, Stearns ‘583 fails to explicitly state a rotatable dial coupled to said housing and rotatable through an arc about a rotation axis between a first angular position and a second angular position, and vice versa, to establish an operating range for said smoke evacuator device; an engagement member coupled to said rotatable dial and configured to cooperate with a stop member to adjust said operating range up or down to a desired operating range; a spring coupled to said rotatable dial and configured to apply a bias force to said diaphragm in opposition to the force applied by the pressure of the insufflation gas within said pressure monitoring chamber, said bias force being adjustable within said desired operating range in response to rotation of said rotatable dial about said rotation axis between said first angular position and said second angular position to establish said set-point, said set- point being adjustable within said desired operating range; and said valve comprising a moveable valve member and a valve seat, said moveable valve member being connected to said moveable valve diaphragm.
Stearns ‘275 teaches a smoke evacuator regulator device (see Figs. 7a-c) comprising: a rotatable dial (knob of knob and spring arrangement 730) coupled to said housing (housing 710) and rotatable through an arc about a rotation axis between a first angular position (position of lowest set-point) and a second angular position (position of highest set-point), and vice versa, to establish an operating range for said smoke evacuator device (see par. [0106]); an engagement member (stem of plunger 750 connecting to bottom of knob and top of diaphragm 720) coupled to said rotatable dial (knob of knob and spring arrangement 730) and configured to cooperate with a stop member (stem of plunger 750 connecting to bottom of diaphragm 720) to adjust said operating range up or down to a desired operating range (see par. [0106]); a spring (spring of knob and spring arrangement 730) coupled to said rotatable dial (knob of knob and spring arrangement 730) and configured to apply a bias force to said diaphragm (diaphragm 720) in opposition to the force applied by the pressure of the insufflation gas within said pressure monitoring chamber (chamber of valve 700) (see par. [0106]), said bias force being adjustable within said desired operating range in response to rotation of said rotatable dial (knob of knob and spring arrangement 730) about said rotation axis between said first angular position (position of lowest set-point) and said second angular position (position of highest set-point) to establish said set-point (see par. [0106]), said set-point being adjustable within said desired operating range (see par. [0106]); and said valve comprising a moveable valve member (distal stopper of plunger 750, see Figs. 7a-c) and a valve seat (outlet port 740), said moveable valve member being connected to said moveable valve diaphragm (diaphragm 720).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the smoke evacuator regulator device of Stearns ‘583 to include a rotatable dial, engagement member, and spring as taught by Stearns ‘275 in order to include a mechanism which cooperates with the diaphragm to allow the user to set a desired pressure set-point for a particular operation (see Stearns ‘275 par. [0106]).

Regarding claim 7, modified Stearns ‘583 teaches the smoke evacuator regulator device of claim 6 substantially as claimed. Stearns ‘275 further teaches wherein said stop member (stem of plunger 750 connecting to bottom of diaphragm 720) is located within said housing (housing 710), wherein said rotatable dial (knob of knob and spring arrangement 730) includes plural spaced apart openings (opening at 730 and opening at 740) extending in an arc about said rotation axis (see Figs. 7a-c), and wherein said engagement member (stem of plunger 750 connecting to bottom of knob and top of diaphragm 720) is configured to be located in any one (opening at 740) of said openings (opening at 730 and openings at 740) to establish said desired operating range (see Figs. 7a-c, par. [0106]).

Regarding claim 8, modified Stearns ‘583 teaches the smoke evacuator regulator device of claim 7 substantially as claimed. Stearns ‘275 further teaches wherein said stop member (stem of plunger 750 connecting to bottom of diaphragm 720) includes a first surface (surface at bottom of diaphragm 720 connecting to stem of plunger 750) and a second surface (surface at bottom of stem of plunger 750 connecting to stopper of plunger 750), and wherein said engagement member (stem of plunger 750 connecting to bottom of knob and top of diaphragm 720) is configured to engage said first surface (surface at bottom of diaphragm 720 connecting to stem of plunger 750) at said first angular position (position of lowest set-point) and said second surface (surface at bottom of stem of plunger 750 connecting to stopper of plunger 750) at said second angular position (position of highest set-point).

Regarding claim 9, modified Stearns ‘583 teaches the smoke evacuator regulator device of claim 6 substantially as claimed. Stearns ‘275 further teaches a control pressure chamber (upper chamber 712) within said housing (housing 710) configured to be at atmospheric pressure and defined between said rotatable dial (knob of knob and spring arrangement 730) and said diaphragm (diaphragm 720) (see Figs. 7a-c), said rotatable dial (knob of knob and spring arrangement 730) being configured to move toward said diaphragm (diaphragm 720) by the rotation of said rotatable dial (knob of knob and spring arrangement 730) in a first rotational direction about said rotational axis and to move away from said diaphragm (diaphragm 720) by the rotation of said rotatable dial (knob of knob and spring arrangement 730) in a second and opposite rotation direction (see par. [0106]), said spring (spring of knob and spring arrangement 730) being interposed between said rotatable dial (knob of knob and spring arrangement 730) and said diaphragm (diaphragm 720) in said control pressure chamber (upper chamber 712) (see Figs. 7a-c), whereupon said bias force provided by said spring (spring of knob and spring arrangement 730) is increased upon rotation of said rotatable dial (knob of knob and spring arrangement 730) in said first rotational direction and said bias force provided by said spring (spring of knob and spring arrangement 730) is decreased upon rotation of said rotatable dial (knob of knob and spring arrangement 730) in said second and opposite rotational direction (see par. [0106]).

Regarding claim 10, modified Stearns ‘583 teaches the smoke evacuator regulator device of claim 9 substantially as claimed. Stearns ‘275 further teaches wherein said housing (housing 710) comprises a base (lower portion of housing 710 — see separation of housing 710 at diaphragm 720 in Figs. 7a-c) and a cap (upper portion of housing 710 — see separation of housing 710 at diaphragm 720 in Figs. 7a-c), wherein said diaphragm (diaphragm 720) is interposed between said base (lower portion of housing 710 — see separation of housing 710 at diaphragm 720 in Figs. 7a-c) and said cap (upper portion of housing 710 — see separation of housing 710 at diaphragm 720 in Figs. 7a-c), wherein said spring (spring of knob and spring arrangement 730) is interposed between said rotatable dial (knob of knob and spring arrangement 730) and said diaphragm (diaphragm 720) (see Figs. 7a-c), wherein said rotatable dial (knob of knob and spring arrangement 730) is threadedly secured to said cap (upper portion of housing 710 — see separation of housing 710 at diaphragm 720 in Figs. 7a-c) (see Figs. 7a-c).

Regarding claim 11, modified Stearns ‘583 teaches the smoke evacuator regulator device of claim 10 substantially as claimed. Stearns ‘275 further teaches wherein said spring (spring of knob and spring arrangement 730) comprises a helical compression spring having a longitudinal axis (see Figs. 7a-c), said spring (spring of knob and spring arrangement 730) being interposed between said rotatable dial (knob of knob and spring arrangement 730) and a portion of said diaphragm (diaphragm 720), with said longitudinal axis of said spring (spring of knob and spring arrangement 730) being coaxial with said rotation axis (see Figs. 7a-c, par. [0106]).

Claims 12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Stearns et al. (US 2014/0309583 A1, hereinafter referred to as “Stearns ‘583”) in view of Stearns et al. (US 2007/0088275 A1, hereinafter referred to as “Stearns ‘275”), as applied to claims 6 and 11 above, further in view of Ott et al. (US 2012/0316512 A1).
Regarding claim 12, modified Stearns ‘583 teaches the smoke evacuator regulator device of claim 11 substantially as claimed. However, modified Stearns ‘583 fails to state a rotatable isolation disk interposed between said rotatable dial and said spring, whereupon rotation of said rotatable dial in either said first or second direction about said rotation axis does not cause said spring to rotate about said rotation axis.
Ott teaches a smoke evacuator regulator device (flow regulation assembly 300, see Figs. 9-10) comprising a rotatable isolation disk (flow rate adjuster 356) interposed between said rotatable dial (rotatable adjuster knob 364) and said spring (spring 360) (see Fig. 10), whereupon rotation of said rotatable dial (rotatable adjuster knob 364) in either said first or second direction about said rotation axis does not cause said spring (spring 360) to rotate about said rotation axis (see par. [0073]-[0074]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the smoke evacuator regulator device of modified Stearns ‘583 to include a rotatable isolation disk as taught by Ott in order to adjust the set-point of the rotatable dial and control the bias of the spring (see Ott par. [0073]-[0074]).

Regarding claim 14, modified Stearns ‘583 teaches the smoke evacuator regulator device of claim 6 substantially as claimed. However, modified Stearns ‘583 fails to state wherein said rotatable dial includes a detent mechanism for holding said rotatable dial at any rotational position establishing said set-point.
Ott teaches a smoke evacuator regulator device (flow regulation assembly 300, see Figs. 9-10) wherein said rotatable dial (rotatable adjuster knob 364) includes a detent mechanism (shoulder elements 359) for holding said rotatable dial (rotatable adjuster knob 364) at any rotational position establishing said set-point (see par. [0073]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotatable dial of the smoke evacuator regulator device of modified Stearns ‘583 to include a detent mechanism as taught by Ott in order to seal the rotational position of the dial (see Ott pat. [0073]).

Regarding claim 15, modified Stearns ‘583 teaches the smoke evacuator regulator device of claim 6 substantially as claimed. Ott further teaches wherein said detent mechanism (shoulder elements 359) comprises a plurality of radially extending fins (shoulder elements 359, see Fig. 10) configured to be engaged by said engagement member (seal 362) to hold said rotatable dial (rotatable adjuster knob 364) at any rotational position establishing said set-point (see Ott par. [0073]).

Regarding claim 16, modified Stearns ‘583 teaches the smoke evacuator regulator device of claim 14 substantially as claimed.  Stearns ‘583 further teaches wherein the smoke evacuator regulator device forms a portion of a system (see Fig. 18) comprising: a first tube (tube connecting to left end of right trocar, see Fig. 18) configured to be connected to a first trocar (right trocar, see Fig. 18) extending into the laparoscopic field (see Fig. 18); a second tube (tube connecting to left trocar, see Fig. 18) configured to be connected to a second trocar (left trocar, see Fig. 18) extending into the laparoscopic field (see Fig. 18); and a third tube (tube connecting tank 1580 to insufflator 1410) configured to be connected to a canister (tank 1580) which is connected to a vacuum source (insufflator 1410) (see Fig. 18, par. [0123]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Stearns et al. (US 2014/0309583 A1, hereinafter referred to as “Stearns ‘583”) in view of Stearns et al. (US 2007/0088275 A1, hereinafter referred to as “Stearns ‘275”), as applied to claims 6 and 11 above, further in view of Gagliardoni et al. (US 2015/0367121 A1).
Regarding claim 13, modified Stearns ‘583 teaches the smoke evacuator regulator device of claim 6 substantially as claimed. Stearns ‘275 further teaches said movable valve member (distal stopper of plunger 750, see Figs. 7a-c) including an end surface (bottom surface of stopper of plunger 750) configured to engage said valve seat (outlet port 740) when said valve is in said normally closed state, and to be disengaged from said valve seat (outlet port 740) when said valve is in said open state (see Stearns ‘275 par. [0106]).
However, modified Stearns ‘583 fails to explicitly state wherein said valve seat is formed of a resilient material.
Gagliardoni teaches a valve seat (resilient valve seat 12, see Fig. 1) formed of a resilient material (see par. [0033]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the valve seat of the smoke evacuator regulator device of modified Stearns ‘583 to be a resilient material as taught by Gagliardoni in order to allow compression of the valve seat with the valve member to form an adequate seal (see Gagliardoni par. [0033]).

Response to Arguments
Applicant's arguments filed 8/31/2022 have been fully considered but they are not persuasive.  Applicant argues that the amendment to claim 1 to include “wherein the smoke within the laparoscopic field is evacuated from the laparoscopic field through the trocar to the vacuum source and without any smoke being returned to the laparoscopic field” is not taught by Stearns ‘583.  However, the Examiner respectfully disagrees.  Merriam-Webster’s online dictionary defines “smoke” as a gaseous product of burning materials especially of organic/carbon origin (i.e. smoke = gas + organic particles).  Further, Stearns ‘583 teaches that conduits 1480 each have a filter 1482 for filtering carbon particles and recirculating clean gas back into the trocar (see Stearns ‘583 par. [0136] and [0190]).  Thus, Stearns ‘583 teaches gas recirculation, but not smoke recirculation, and therefore Stearns ‘583 still meets the claimed limitation.   Should Applicant mean to recite that smoke is evacuated from the laparoscopic field without any gas being recirculated back to the laparoscopic field, the Examiner suggests amending the claim to recite such a difference.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVERY SMALE/Examiner, Art Unit 3783                     

/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783